Citation Nr: 1450330	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type 2 (diabetes).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, secondary to diabetes mellitus type 2.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include chloracne and a skin disability of the feet and ankles.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).   

5.  Entitlement to service connection for diabetes mellitus, type 2.  

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, secondary to diabetes mellitus type 2.  

7.  Entitlement to service connection for a skin disorder, to include chloracne and a skin disability of the feet and ankles.  

8.  Entitlement to service connection for PTSD.

9.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Baptist Hospital East on February 28, 2010.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2011, the Veteran was afforded a hearing before Lana K. Jeng, who is the Acting Veterans Law Judge rendering the determination in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of the hearing has been included in the record.  In April 2011, the Board remanded this matter for additional development.    

The record in this matter consists of paper and electronic claims files, and has been reviewed.  No relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in November 2012.  

In the decision below, the Board will reopen each of the claims on appeal.  The underlying claims to service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

As noted in the April 2011 remand, the issue of service connection for an acquired psychiatric disorder other than PTSD has been raised by the record.  Specifically, private and VA medical evidence indicates that the Veteran has been diagnosed with several psychiatric disorders to include PTSD.  The Board must address the Veteran's claim for service connection for PTSD as a general claim of service connection for an acquired psychiatric disorder.  As such, to adjudicate the service connection claim for PTSD, the Board must also address the other psychiatric disorders with which he has been diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This issue (i.e., service connection for an acquired psychiatric disorder to include PTSD) has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



FINDINGS OF FACT

1.  In an unappealed June 2008 rating decision, the RO denied the Veteran's claims to service connection for diabetes, peripheral neuropathy, and PTSD, and denied his claim to reopen a claim to service connection for a skin disorder.   

2.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for diabetes, peripheral neuropathy, PTSD, and a skin disorder has been received since the June 2008 rating decision, and raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  A June 2008 rating decision by the RO that denied the Veteran's claims to service connection for diabetes, peripheral neuropathy, PTSD, and a skin disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200 (2007).  

2.  New and material evidence has been received to reopen the claims of service connection for diabetes, peripheral neuropathy, PTSD, and a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred diabetes, peripheral neuropathy, PTSD, and skin disorders during active service in the Republic of Vietnam.  In particular, he attributes diabetes and peripheral neuropathy and skin difficulties to herbicides exposure, and PTSD to combat.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Under 38 C.F.R. § 3.309(e), VA provides that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  The Veteran clearly served in Vietnam during the noted time period.  Moreover, diabetes, peripheral neuropathy, and certain skin disorders such as chloracne are listed under this provision.    

In September 1979, the RO denied the Veteran's original claim to service connection for a skin disorder.  In subsequent rating decisions, dated in April 1982, March 1983, April 1994, and June 2008, the claim to reopen the claim to service connection for a skin disorder was denied.  The June 2008 rating decision also denied the Veteran's original claims to service connection for diabetes, peripheral neuropathy for each extremity, and PTSD.  The Veteran did not file a notice of disagreement (NOD) with the June 2008 decision.  As such, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In August 2008, the Veteran filed a petition to reopen his claims to service connection for diabetes, peripheral neuropathy, PTSD, and skin disorders.  In February 2009, the RO denied the Veteran's claims.  The Veteran appealed that denial to the Board. 

The relevant evidence of record considered by the RO in its final June 2008 rating decision consisted of the Veteran's service treatment records (STRs), private and VA treatment records, VA examination reports, and the Veteran's lay assertions.  This evidence did not indicate that the Veteran experienced diabetes, neuropathy, or skin or psychiatric problems during service.  Further, the post-service evidence did not indicate that the Veteran had diabetes and neuropathy.  Based on this evidence, the RO found service connection was unwarranted.  38 C.F.R. §§ 3.303, 3.304, 3.309.  Again, the June 2008 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the August 2008 petition to reopen service connection.  The relevant evidence that has been added to the record consists of additional VA and private treatment records, additional VA compensation examination reports, records from the Social Security Administration (SSA), and additional lay statements from the Veteran, to include his testimony before the Board in January 2011, and from family members.  

This information is certainly new evidence in the claims file.  It has been included in the claims file since the June 2008 rating decision and notification.  The Board also finds certain of this new evidence to be material evidence.  In particular, a VA treatment record dated in October 2009 notes a diagnosis of diabetes; private medical records dated in February 2010 note complaints of severe leg pain, and a diagnosis of diabetes; VA and private treatment records note the Veteran's skin problems, particularly on his feet; a private psychological report from SSA dated in December 2009 discusses the Veteran's military history and contains diagnoses of several psychiatric disorders to include PTSD; and the Veteran's testimony before the Board, in which he provides new lay evidence regarding the way in which he believes he incurred diabetes, skin, and psychiatric disorders in Vietnam.       

The Board is not conducting an assessment of the probative value of the new evidence.  Nevertheless, the new evidence does tend to support elements necessary for service connection findings.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the new evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for diabetes, peripheral neuropathy, PTSD, and skin disorders.  At a minimum, when assessing the new evidence alongside the older evidence, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for diabetes, peripheral neuropathy, PTSD, and skin disorders are reopened.   


ORDER

New and material evidence having been received, the claim for service connection for diabetes is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for peripheral neuropathy in each extremity is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a skin disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for PTSD is reopened; to this extent, the appeal is allowed.


REMAND

A remand is warranted for additional medical inquiry into the claims to service connection for diabetes, peripheral neuropathy, PTSD, and skin disorders.   

The evidence discussed earlier, combined with the Veteran's testimony during his January 2011 hearing, forms an evidentiary background sufficient to warrant VA compensation examination and opinions into his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the service connection claim for PTSD must be remanded because it is inextricably intertwined with the referred issue regarding service connection for any of the several psychiatric disorders he has been diagnosed with during the appeal period.  See Clemons, supra.  Accordingly, action on the appealed psychiatric claim regarding PTSD must be deferred until the referred issue has been adjudicated.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).    

Any currently outstanding VA treatment record should be included in the claims file.  The most recent of such records are dated in October 2012.    

Lastly, in December 2011, the Veteran filed an NOD with a December 2011 VA decision, which denied the Veteran's request for reimbursement of private medical expenses.  The record indicates that a SOC has not been issued in response.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since October 2012.  

2.  With regard to the service connection claims for diabetes, peripheral neuropathy, and skin disorders, schedule the Veteran for an appropriate VA examination.  Any indicated tests should be accomplished.  The examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand.  The examiner should answer the following questions.  

(a)  Does the Veteran have diabetes?

(b)  Does the Veteran have peripheral neuropathy in any of his extremities?  If the answer is no, please reconcile the findings of peripheral neuropathy noted in an April 2004 VA compensation examination report of record.  If the answer is yes:  

(i)  is it at least as likely as not (probability of 50 percent or greater) that the diagnosed peripheral neuropathy had its clinical onset during service, or is related to any in-service disease, event, or injury?

(ii)  if the answer to (i) above is negative, is it at least as likely as not that the diagnosed peripheral neuropathy was caused by a service-connected disorder (such as diabetes if he is ultimately service connected for diabetes)?   

(iii)  if the answer to (ii) above is negative, is it at least as likely as not that the diagnosed peripheral neuropathy is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disorder (such as diabetes if ultimately service connected)?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the neuropathy disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to treatment of the service-connected disorder(s)?  

(c)  What are the Veteran's current skin disorders?  In particular, has he been treated for, or diagnosed with, chloracne during the appeal period?  

(i)  is it at least as likely as not (probability of 50 percent or greater) that a diagnosed skin disorder had its clinical onset during service, or is related to any in-service disease, event, or injury?

(ii)  if the answer to (i) above is negative, is it at least as likely as not that the diagnosed skin disorder was caused by a service-connected disorder (such as diabetes if he is ultimately service connected for diabetes)?    

(iii)  if the answer to (ii) above is negative, is it at least as likely as not that the diagnosed skin disorder is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disorder (such as diabetes if ultimately service connected)?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the skin disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to treatment of the service-connected disorder(s)?  

All opinions and conclusions offered should be supported by a full explanation.   

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
4.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

AGAIN, PLEASE NOTE THAT THE APPEALED SERVICE CONNECTION CLAIM FOR PTSD IS INEXTRICABLY INTERTWINED WITH THE REFERRED ISSUE REGARDING SERVICE CONNECTION FOR AN ACQUIRED PSYCHIATRIC DISORDER.  THE SERVICE CONNECTION CLAIM FOR PTSD CANNOT BE ADDRESSED UNTIL THE BROADER ISSUE OF SERVICE CONNECTION FOR AN ACQUIRED PSYCHIATRIC DISORDER HAS BEEN FINALLY RESOLVED.  

5.  With regard to the claim for reimbursement of private medical expenses, issue an SOC.  The Veteran should be given an opportunity to respond.  Should the Veteran respond by submitting a timely substantive appeal, the AOJ should return the issue to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


